per curiam:
Una vez más nos corresponde suspender a una abogada por desatender las órdenes de esta Curia. Con-tinuamente hemos señalado que ello conlleva sanciones dis-ciplinarias, incluyendo la suspensión del ejercicio de la profesión. Por desplegar este tipo de conducta, suspendemos inmediata e indefinidamente de la práctica de la abogacía y de la notaría a la Leda. Aida Luz Gerena Ramos.
1—i
La Leda. Aida Luz Gerena Ramos fue admitida al ejer-cicio de la abogacía el 20 de agosto de 2007 y al ejercicio de la notaría el 5 de octubre de ese mismo año. El 16 de julio de 2015, la Oficina de Inspección de Notarías (ODIN) le envió a la licenciada Gerena Ramos una notificación, vía correo certificado con acuse, señalando un incumplimiento con sus obligaciones.(1) Según esta misiva, la abogada de-bía cincuenta y cuatro índices de actividad notarial men-sual y los informes estadísticos de actividad notarial anual del 2011 al 2014; tampoco tenía vigente su fianza notarial. En consecuencia, se le confirió un término de diez días para someter tales documentos.
En respuesta a la comunicación de ODIN, la letrada re-mitió una carta el 16 de agosto de 2015 reconociendo su incumplimiento y explicando las razones que le impidieron cumplir con sus deberes.(2) Sostuvo que no ejerció la abo-gacía hasta el 2010 y que en 2011 comenzó a trabajar como enfermera. Indicó que para el 2014 tuvo complicaciones de salud y que actualmente se encuentra desempleada. En consideración a lo anterior y al interés implícito de cesar voluntariamente al ejercicio de la notaría, ODIN emitió una Resolución el 25 de agosto de 2015 con el fin de aten-*59der el asunto administrativamente antes de referirlo a este Tribunal. Con ese propósito se le concedieron diez días para comparecer por escrito, rendir los informes vencidos y encaminar su proceso de cesación voluntaria al ejercicio de la notaría. La licenciada Gerena Ramos incumplió con lo ordenado, por lo que el 4 de noviembre de 2015 ODIN le concedió un término improrrogable hasta el 16 de noviem-bre para que cumpliera dichos requerimientos y expusiera las razones por las cuales no se debía informar la situación a esta Curia.
De acuerdo con una certificación expedida por la ODIN el 18 de febrero de 2016, la letrada presentó sus Informes de Actividad Notarial Anual, mas no así los índices nota-riales correspondientes a los meses de agosto a diciembre de 2015 y a enero de 2016. Así las cosas, el Director de ODIN nos presentó el 1 de marzo de 2016 un escrito titu-lado Informe Especial, en el que detalla la situación antes descrita. Ya para este tiempo la letrada debía también el Informe Estadístico de Actividad Notarial Anual de 2015, pues había vencido el 29 de febrero de 2016.
Visto el Informe Especial, el 18 de marzo de 2016, le ordenamos a la licenciada Gerena Ramos que compare-ciera en un término de diez días para que mostrara causa por la cual no debíamos suspenderla indefinidamente de la práctica de la notaría e imponerle una sanción económica de $500 al amparo del Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA sec. 2102. Ordenamos, además, la incauta-ción preventiva e inmediata de su obra protocolar y de su sello notarial. Le advertimos que el incumplimiento con lo ordenado podría conllevar la suspensión del ejercicio de la abogacía. Esta Resolución se notificó a la abogada al correo electrónico que consta en el Registro Único de Abogados y Abogadas el mismo 18 de marzo de 2016 y personalmente el 8 de abril de 2016 a través de la Oficina de Alguaciles de este Tribunal. Al momento, la licenciada no ha compare-cido a cumplir con nuestra orden.
*60II
El Canon 9 del Código de Ética Profesional instaura que “ [e] 1 abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. 4 LPRA Ap. IX. Hemos reiterado que, “[c]uando los abogados no cumplen con las órdenes de este Tribunal demuestran me-nosprecio hacia nuestra autoridad, infringiendo, de ese modo, las disposiciones del Canon 9, supra”. In re Martínez Romero, 188 DPR 511, 514-515 (2013). El incumplimiento que constituye no responder a los requerimientos del Tribunal, según lo que hemos resuelto en repetidas ocasiones, es un "serio agravio a la autoridad de los Tribunales” y razón suficiente para decretar su separación indefinida de la profesión. In re Pastrana Silva, 195 DPR 366 (2016); In re Irizarry Irizarry, 190 DPR 368 (2014).
Esto, a su vez, se extiende sobre aquellas entidades a las cuales hemos delegado alguna tarea para velar por el cumplimiento de los deberes propios del ejercicio de la profesión. In re Colón Cordovés, 195 DPR 543 (2016). ODIN es una de estas entidades y, por consiguiente, sus requerimientos deben responderse con premura. Ello surge directamente del Canon 9 del Código de Ética Profesional, supra, y responde a un elemento básico: el respeto hacia este Tribunal. La naturaleza misma de la profesión jurí-dica agudiza la necesidad de que este respeto a la autori-dad disciplinaria permee todas las facetas de esta profesión.
III
Surge del expediente ante nuestra consideración que ODIN le ofreció varias oportunidades a la licenciada Ge-rena Ramos para entregar los índices notariales. Tras cum-plir parcialmente con ese requerimiento y su deseo implí-cito de no practicar la notaría, ODIN le concedió un *61término para que presentara su solicitud de cesación formal antes de referir sus incumplimientos a esta Curia para la correspondiente acción disciplinaria. A pesar de la opor-tunidad de resolver este asunto administrativamente, la letrada no compareció ante ODIN. Referido el asunto a nuestra consideración, le concedimos un término para que mostrara causa por la cual no se le debían imponer sancio-nes disciplinarias, pero tampoco compareció.
IV
Por los fundamentos que anteceden, concluimos que la licenciada Gerena Ramos infringió el Canon 9 del Código de Ética Profesional, supra, al incumplir con nuestra orden del 18 de marzo de 2016 y con los requerimientos de ODIN. En consecuencia, decretamos su suspensión inmediata e in-definida del ejercicio de la abogacía y de la notaría.
En vista de lo anterior, le imponemos el deber de notifi-car inmediatamente a todos sus clientes de su inhabilidad de seguir representándolos y a los foros judiciales y admi-nistrativos de Puerto Rico en cuanto a su suspensión indefinida. (3) Además, tiene la obligación de acreditar y certificar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta Opinión “per curiam”y Sentencia. El cumplimiento con estos deberes se notificará también a la Procuradora General.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Feliberti Cintrón no intervinieron.

 Anejo I del Informe Especial, presentado por la Oficina de Inspección de Notarías (ODIN) el 1 de marzo de 2016,


 Anejo II del Informe Especial.


 En cuanto a su obra protocolar y sello notarial, nótese que ordenamos su incautación mediante la Resolución del 18 de marzo de 2016.